Citation Nr: 1123034	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  06-12 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from February 9, 1951, to February 8, 1955, and from February 15, 1955, to March 31, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating determinations of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was diagnosed with esophageal cancer in 2007, more than three decades after separation from active service.

2.  Esophageal cancer is not shown by competent medical evidence to be causally related to active service, to include the Veteran's exposure to Agent Orange, or any other herbicide.

3.  There is no competent medical evidence showing treatment for bilateral hearing loss or for tinnitus at any time during the Veteran's active service or since.   

4.  The Veteran's hypertension was manifested in approximately 2003, more than 25 years following his discharge from active service.


CONCLUSIONS OF LAW

1.  Esophageal cancer was not incurred in or aggravated by active service, and may 
not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  Hypertension was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

Several letters have been sent to the Veteran during the course of this appeal, which informed him of the evidence necessary to establish service connection.  
See December 2004, January 2009, January 2010, and April 2010 letters.  He was notified of what was necessary to establish his claims, what evidence he was expected to provide, and what VA would obtain on his behalf, as well as of the evidence necessary to establish an effective date and a disability rating.  Thus, the letters provided satisfied VA's notice requirement.  38 C.F.R. § 3.159(b)(1) (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board observes that not all requisite notice was provided to the Veteran prior to the issuance of the rating decision under appeal; however, after all notice was provided the claims were readjudicated and the Veteran was provided an opportunity to respond.  
See March 2011 Supplemental Statement of the Case.

VA also has a duty to assist the Veteran in substantiating his claims under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records, and post service VA and private treatment records have been associated with the claims folder.  The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his claim.  

The Board notes that the Veteran was not afforded a VA examination regarding these claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the prerequisites of McLendon are not apparent in this case.  There is no evidence in the Veteran's service treatment records that he was treated at any time during service for the claimed disabilities, and his post-service treatment records show a lapse in time of many years before the symptoms of the claimed disabilities manifested.  Because the Veteran does not report a continuity of symptomatology since service, the Board finds that the McLendon criteria are not met in this case, and a remand for examination is not needed to make a determination in this case.

VA's duties to notify and assist are met in this case.


Service Connection

The Veteran asserts that he is entitled to service connection for esophageal cancer, hypertension, bilateral hearing loss, and tinnitus.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Both hypertension and hearing loss (other organic diseases of the nervous system) are included in the listed chronic diseases.  See 38 C.F.R. § 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must fully consider the lay assertions of record.  See Jandreau, 492 F.3d at 1377.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; 
see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 
21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Esophageal Cancer

The Veteran asserts that service connection is warranted for esophageal cancer due 
to his exposure to herbicides during his tour in the Republic of Vietnam.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600-42608 (2002).  

In June 2007, the Secretary specifically determined that gastrointestinal cancers, including esophageal cancer, are not related to herbicide exposure.  In particular, the Secretary found that "[t]aking account of the available evidence and NAS' analysis, ... the credible evidence against an association between herbicide exposure and gastrointestinal tract tumors outweighs the credible evidence for such an association, and he has determined that a positive association does not exist." 72 Fed. Reg. 32,395 (June 12, 2007).  As such, the Veteran's esophageal cancer is not subject to the presumption for diseases associated with herbicide exposure; therefore, the Veteran does not qualify for compensation under this provision.

Although the Board recognizes the Veteran's strong belief that esophageal cancer should be a disease subject to presumptive service connection for herbicide exposed Veterans, there is unfortunately no basis in the law by which such presumptive service connection may be awarded at this time.  The Board, nonetheless, has reviewed the entire claim with an eye toward determining service connection on a direct basis.

The Veteran's medical records during service and since were carefully reviewed.  During service, there is no record of treatment showing any symptom possibly related to the Veteran's esophageal cancer.  The Board reviewed the service treatment records in full, and additionally, the Veteran does not suggest that the symptoms initially manifested during service.  Service treatment records are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining the individual's physical condition and are akin to statements of diagnosis and treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Post-service records show initial manifestations of the disease many years following the Veteran's discharge from service.  Private treatment records show the initial diagnosis in October 2007, with surgery shortly thereafter.  The Board observes that this is more than 30 years following his 1975 discharge from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Because the record is devoid of evidence of an in-service incurrence of the symptoms related to esophageal cancer, service connection on a direct basis is not warranted.  38 C.F.R. § 3.303.  Thus, the Board finds that there is no basis upon which to award service connection for esophageal cancer, whether on a direct basis, or due to in-service exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Currently, the only evidence of record supporting the Veteran's claim is his opinion, expressed in statements that he and his representative have submitted.  The Board finds the Veteran's assertions credible; however, the Board does not find that he is competent to testify as to etiology of his esophageal cancer.  The Veteran is competent to testify as to his observations.  See 38 C.F.R. § 3.159(a) (2010).  In addition, he may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316.  However, in this case, his statements as to the etiology of his esophageal cancer address an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456. 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Because of the complex nature of the disability at issue, the Board does not find that the Veteran is competent to testify as to its etiology.

In summary, the Board finds that the most probative evidence shows that the Veteran's esophageal cancer was not present during his active service or for many years thereafter and the record on appeal contains no probative evidence that the disease is causally related to his active service or any incident therein, including herbicide exposure.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for his esophageal cancer.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53.

Bilateral Hearing Loss and Tinnitus

The Veteran claims to have bilateral hearing loss and tinnitus as a result of noise exposure during his period of active service.  The claims file was reviewed in its entirety.  Service treatment records, including all clinical notes and the August 1974 retirement examination report, are negative as to any notation of symptoms related to the Veteran's hearing or any ringing in the ears.  Since service, the record is entirely devoid of treatment for hearing loss or tinnitus at any time until the Veteran's claim.  The first mention of hearing loss and/or tinnitus is in the Veteran's November 2004 claim, and with it, there is no medical evidence or suggestion by the Veteran that he has treated at any time for these claimed disabilities.  The Veteran's statements, as well as his representative's statements, since the claim are also devoid of information relating to showing that a current disability exists as to hearing loss or tinnitus.  Essentially, the Veteran has simply stated that he should be service connected for these disabilities because he was exposed to noise in service, but has not provided evidence that the current disabilities exist.  In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding of service connection in this case.  The Veteran's service treatment records are negative for any diagnosis of or treatment for bilateral hearing loss of tinnitus.  Additionally, there is no post-service evidence showing that the Veteran is currently diagnosed with or treated for either disorder.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As indicated above, in adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr, the United States Court of Appeals for Veterans Claims (Court), citing Layno, 6 Vet. App. at 467-69, emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board finds the Veteran is competent to attest to his observations of his disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay person, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder (i.e. that he currently has a disability related to service) because he does not have the requisite medical expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because the claims file is devoid of evidence showing that the Veteran has had a diagnosis of bilateral hearing loss or tinnitus any time during service or during the many years since, there is no basis upon which service connection may be granted.  The Veteran's appeals, therefore, must be denied.

Hypertension

The Veteran is seeking to establish service connection for hypertension.  Again, hypertension may be granted on a presumptive basis if shown to have manifested to a compensable degree within one year of the Veteran's 1975 discharge from service.  38 C.F.R. §§ 3.307, 3.309.  The Board reviewed the Veteran's claims folder in its entirety.  Service treatment records are negative for any symptoms of hypertension.  There are no elevated blood pressure readings at any time during service or within the first year following service.  A March 1995 VA report shows a normal blood pressure reading of 116/75, and it is not until August 2003 that a hypertension diagnosis is found in the Veteran's records.  Blood pressure was noted as 170/94 in the private August 2003 report and hypertension is diagnosed.  Thus, the Board does not contend that the Veteran does not have a current diagnosis of hypertension.  Nonetheless, service connection for the disability is not warranted, as there is no evidence whatsoever of an in-service incurrence of hypertension, no evidence that the disability existed for more than 25 years following service, and no evidence of any causal connection between the current diagnosis and any event of service.

The Board recognizes that the Veteran claims that in-service stress caused his current hypertension.  There is no competent medical evidence, however, to establish that fact.  Currently, the only evidence of record supporting the Veteran's claim is his opinion.  The Board finds the Veteran's assertions credible; however, the Board does not find that he is competent to testify as to etiology of his hypertension.  

The Board finds that the most probative evidence shows that the Veteran's hypertension was not present during his active service or for many years thereafter, and the record on appeal contains no probative evidence that the disease is causally related to his active service or any incident therein.

In view of the absence of inservice findings of hypertension, coupled with the absence of hypertension to a compensable degree within the first year following separation from service, and the lengthy period following service without treatment, there is no evidence of continuity of symptomatology, and this weighs against the Veteran's claim.  The Board recognizes the Veteran's contentions that he has hypertension as a result of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.

To the extent that the Veteran is able to observe continuity of hypertension, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of hypertension) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with hypertension for more than 25 years, and no competent medical evidence linking the hypertension to the Veteran's service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has hypertension that is related to active service are not competent.  There is no indication that the possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation. 

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for his hypertension.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.  Service connection for hypertension must be denied.


ORDER

Service connection for esophageal cancer, to include as secondary to herbicide exposure, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


